        Case 3:17-cv-00502-MEM-DB Document 15 Filed 08/04/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 THOMAS JASON HUDDLESTON :

                   Petitioner            :     CIVIL ACTION NO. 3:17-0502

             v.                          :          (JUDGE MANNION)

                                         :
 COMM. OF PA,
                                         :
                   Respondent
                                         :

                                    ORDER

        In accordance with this Court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

        1. The petition for writ of habeas corpus (Doc. 1) is DISMISSED as
           time-barred by the statute of limitations. See 28 U.S.C. §2244(d).
        2. There is no basis for the issuance of a certificate of appealability.
           See 28 U.S.C. §2253(c).

        3. The Clerk of Court is directed to CLOSE this case.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

DATE: August 4, 2021
17-0502-01
